Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10,11,14-16,18-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 10, the combination of ”unsealingly attached” in combination with remaining claim limitations is new to the originally filed application.  Note that “unsealing attached” suggest that it is the attachment that provides the unsealed limitation.  
As to claim 20, the combination of ”partially attached” in combination with remaining claim limitations is new to the originally filed application.  
As to all REMARKS; Paragraph 26 of the Pub states that the “indicator 1 does not have to be completely sealed”, and nothing more particular in that regard.  As such, there is no support for “unsealingly attached”, which includes/defines a location of a non-sealing portion between the housing and carrier substrate.  Regarding WANDS: (A) the claims call for locating a non-seal at the housing/substrate attachment; (B) the disclosed invention calls for an indicator that is not completed sealed, the indicator corresponding to the entirety of Figure 1; (C) the state of prior at is that some indicators are sealed, and others are not; (E) it’s predictable to provide a containing element that is not completely sealed by employing a passage through the containing element itself; (F) the originally filed application depicts the indicator as not being completely sealed; (G) there is no example in the application depicting how the disclosed indicator is unsealed; (H) one of ordinarily skill would likely test providing 2 parts (i.e. housing and substrate), and attaching the 2 parts together in a manner that creates an unsealed portion there between.  Neither the originally filed application, nor any references suggests trying such in an experimental manner.    

Claim(s) 10,11,14,15,16,18,19,21 is/are rejected under 35 U.S.C. 103 as obvious over Gier et al 6,401,533.
As to claims 10,11,14,19,21; Gier et al 6,401,533 teaches (Figure 5) a fuel level sensor, including: resistor network 14,15,16; contact element 18,19 spaced from the resistor network; magnetic element 5 movable relative to the resistor network and contact element; a "flexural" (line 57, col. 3) contact region 19 of the element being deflectable by the magnetic element (line 57-65, col. 3); wherein the conductive connection between the contact region 19 an the resistor network is established by a flexing ("flexure", line 57, col. 3) of the contact region 19; and a "metallic" (line 20, col. 4) spacer element 17 between the contact element 18,19 and resistor network 14,15,16 to provide a "defined distance" (line 32, col. 3) between the contact element 18,19 and contact surface 16 of resistor network 14,15,16. There is a carrier substrate 7 on which the resistor network 14,15,16 and spacer element 17 are collectively disposed 17; and a support 10 that retains a housing element that is attached to the substrate 7. (Such housing element is as much a housing as that claimed, as the housing contains the substrate).


    PNG
    media_image1.png
    250
    671
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    310
    474
    media_image2.png
    Greyscale


The spacer “may be of metallic design” (line 20, col. 4), and even the “same as the substrate 7” (line 21, col. 4) that happens to be exposed to the fuel elements.  Gier’s elements 17,18 are as much integral as  claimed.  The two elements 17,18 are joined together as shown in Figure 2b, and thus are common to that extent.  (The claim is directed to a device, and the device is limited to the final structure as claimed)  Gier’s elements 17,18 provide for a single body above the track 14.
	The contact element 18,19 is not tagged as being plastic, and the cross sectional view of the housing is not identified as being unsealing in nature.
	As to claims 10,18,19, either the carrier 7 is unsealingly attached to the housing element, as the Reference shows a mere support, and is otherwise salient as to any sealing, suggestive of employing any type connection; or in the alternative, it would have been obvious to affix the carrier 7 to the housing 
As to claim 14, the sensor is employed in a vehicle, and the motor vehicle will inherently operate at a temperature within the claimed range. It is well known that many (maybe even every) motor vehicle will effectively operate at least at one of the temperatures "in" the widely claimed temperature range (as opposed to over the widely claimed temperature range), suggestive that Gier's sensor will also so operate.
	As to claims 15,16, the substrate 7 is ceramic, and supports all. The “spacer 17 is arranged on the substrate" (lines 19,20, col. 3).  As such, one of ordinary skill would recognize that adhesive is a readily available manner to affix elements together.
	As to claim 17, the elements are as much integrally connected as that claimed.
	As to claim 18, see Figure 5's resistor network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861